Citation Nr: 0700146	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for status post bilateral lamincetomy, L5, anterior fusion at 
L5-S1.  

2.  Entitlement to an effective date earlier than 
June 16, 2000, for the grant of service connection for status 
post bilateral lamincetomy, L5, anterior fusion at L5-S1.  

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	John Cameron, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
April 1982 and again from January 1983 to December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post bilateral laminectomy, L5, anterior fusion L5-S1, 
effective June 16, 2000.  

In a July 2003 letter, the RO denied the claim of nonservice-
connected pension.

In July 2004, a notice of disagreement (NOD) was filed to the 
effective date of the grant of service connection for status 
post bilateral laminectomy, L5, anterior fusion L5-S1, and 
the rating for that claim, as well as for the claim for 
nonservice-connected pension.  A SOC must be issued to give 
the veteran an opportunity to prefect an appeal with respect 
to that particular issue.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative assert that the veteran's 
post bilateral laminectomy L5 anterior fusion is more severe 
than the current evaluation reflects.  

A review of the record reveals that the veteran has only had 
one VA examination for his back condition since he reopened 
his claim in June 2000, and that was a VA examination in 
May 2003.  That examination showed that he had some sciatica 
symptoms.  However, there was not enough information reported 
to properly evaluate the sciatica symptoms.  With respect to 
the applicable law, effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Since 
the veteran's claim was reopened in June 2000, his back 
disability should be evaluated under the criteria before and 
since the change in the law, effective September 23, 2002.  
Therefore he should undergo a VA orthopedic and neurological 
examination in this regard to determine the severity of his 
service-connected back disability.  

The veteran expressed disagreement with the effective date of 
the grant of service connection and compensation for status 
post bilateral laminectomy, L5, anterior fusion L5-S1, as 
well as for the claim for nonservice-connected pension.  The 
RO issued a statement of the case (SOC) only on the issue of 
the rating for status post bilateral laminectomy, L5, 
anterior fusion L5-S1.  The RO did not issue a SOC on the 
issue of an earlier effective date for the grant of service 
connection and compensation for status post bilateral 
laminectomy, L5, anterior fusion L5-S1 or the claim for 
nonservice-connected pension, as required by 38 C.F.R. § 
19.26.  While the Board may not exercise jurisdiction on a 
claim in the absence of a properly perfected appeal, the 
issue of an earlier effective date for the grant of service 
connection and compensation for status post bilateral 
laminectomy, L5, anterior fusion L5-S1and the claim for 
nonservice-connected pension must be remanded for the 
issuance of a statement of the case.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that under these 
circumstances, it is incumbent upon the Board to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.  
State also, whether the lumbar spine 
involves any ankylosis either favorable or 
unfavorable.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

d) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

e)  Provide an opinion as to whether 
the veteran's neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  

f) The examiner should also indicate 
whether or not the veteran's 
intervertebral disc syndrome is mild, 
severe, or pronounced and whether or not 
there are persistent symptoms compatible 
with sciatic neuropathy, if there is 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

3.  With regard to the veteran's 
dissatisfaction with the effective date 
assigned for service connection and 
compensation for status post bilateral 
laminectomy, L5, anterior fusion L5-S and 
the claim for nonservice-connected 
pension, the veteran should be issued a 
statement of the case.  If, and only if, 
the veteran files a substantive appeal in 
a timely manner, should the issues be 
returned to the Board.  

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

